Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Britton, Reg. No. 47,260 on 12/22/21.

Amend Claims 1, 2,6 9, 10, and 15 as follows: 

1. A gas-insulated switchgear, comprising:
a main body portion in which a switching device is housed, the main body portion having a front end and a rear end;

a bushing tank at which the power receiving lead-in bushings of the three phases are provided and in which a first insulating gas is sealed, bushing tank connection portions which are provided in the bushing tank and to which the power receiving lead-in bushings of the three phases are connected, wherein
an upper surface portion of the bushing tank is formed as a hemispherical portion protruding upward, and the power receiving lead-in bushings of the three phases are provided at the hemispherical portion, and
the power receiving lead-in bushings of the three phases are disposed on the upper surface portion of the bushing tank at equal intervals in a circumferential direction such that an end portion[[s]] of each of the power receiving lead-in bushings [[are]] is inclined outward so as to be separated from each other, and one of the power receiving lead-in bushings of the three phases is disposed along a front-rear direction of the main body portion,
further comprising an intermediate tank, which is provided ward of the main body portion, through which the conductor portions extended from the main body portion are extended in which a second insulating gas is sealed, and which has intermediate tank connection portions to which end portions of the conductor portions are connected, wherein 
the bushing tank connection portions  and the intermediate tank connection portions are connected by cables. 
 
2. The gas-insulated switchgear according to claim 1, wherein the one of the power receiving lead-in bushings disposed along the front-rear direction of the main body portion has [[an]] the end portion inclined in a frontward direction of the main body portion.  

6. The gas-insulated switchgear according to claim 1, wherein the intermediate tank connection portions bushing tank connection portions  

9. A gas-insulated switchgear, comprising:
a main body portion in which a switching device is housed, the main body portion having a front end and a rear end;
power receiving lead-in bushings of three phases to which conductor portions, arranged rearward of the main body portion, are connected, respectively;
a bushing tank at which the power receiving lead-in bushings of the three phases are provided and in which a first insulating gas is sealed, bushing tank connection portions which are provided in the bushing tank and to which the power receiving lead-in bushings of the three phases are connected; and
ward of the main body portion, through which the conductor portions extended from the main body portion are extended in which a second insulating gas is sealed, and which has intermediate tank connection portions to which end portions of the conductor portions are connected, wherein
the power receiving lead-in bushings of the three phases are disposed on an upper surface portion of the bushing tank at equal intervals in a circumferential direction such that an end portion[[s]] of each of the power receiving lead-in bushings [[are]] is inclined outward so as to be separated from each other, and one of the power receiving lead-in bushings of the three phases is disposed along a front-rear direction of the main body portion, and
the bushing tank connection portions  and the intermediate tank connection portions are connected by cables.  

10. The gas-insulated switchgear according to claim 9, wherein the intermediate tank connection portions bushing tank connection portions 
 
15. The gas-insulated switchgear according to claim 9, wherein the one of the power receiving lead-in bushings of the three phases is disposed along the of the one of the power receiving lead-in bushings is inclined in a frontward direction of the main body portion.

Drawings
The drawing (figs. 11 and 12) was received on 12/2/21.  This drawing is acceptable.
	REASONS FOR ALLOWANCE
The claims 1-3 and 6-15 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claims 1 or 9 in one form or another, comprising an intermediate tank, which is provided rearward of the main body portion, through which the conductor portions extended from the main body portion are extended, in which a second insulating gas is sealed, and which has intermediate tank connection portions to which end portions of the conductor portions are connected, wherein the bushing tank connection portions and the intermediate tank connection portions are connected by cables.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 9, and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 204497572 discloses a main body portion, outgoing bushings and a bushing tank.  S61-10407 (fig. 6) discloses a bushing tank with three bushing inclined away from the busing tank.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  12/23/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835